Citation Nr: 0419142	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cardiac disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1957 to March 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 RO decision which denied, in 
pertinent part, service connection for cardiac disease and 
hypertension.

In November 2002, the veteran withdrew his request for a 
hearing at the RO.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran does not have cardiac disease, currently.

3.  The veteran's service-connected diabetes mellitus 
worsened his hypertension.


CONCLUSIONS OF LAW

1.  Cardiac disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Hypertension was aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  The veteran's service 
medical records are associated with the claims folder as are 
outstanding private treatment records.  There are no 
indications that there are outstanding relevant records that 
could be relevant to appeal for service connection for 
cardiac disease and hypertension.  It is also noted that the  
veteran was afforded a VA examination in April 2002. 

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in November 2001, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection, and offered to assist him in obtaining 
any relevant evidence.  The letter gave notice of what 
evidence the veteran needed to submit and what the VA would 
try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 101-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court expressed the view that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; inform 
the claimant about the information and evidence that VA will 
seek to provide; inform the claimant about the information 
and evidence the claimant is expected to provide; and request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

In the November 2001 letter, the RO specifically informed the 
veteran of the evidence he needed to submit.  The RO 
specifically requested information regarding medical records, 
employment records, and records from other Federal agencies, 
so that they could be obtained.  Also, through the November 
2001 letter and the statement of the case, VA complied with 
the statutory and regulatory requirements as set forth in the 
Court's Pelegrini decision because it informed the veteran 
(1) of what evidence, if any, was necessary to substantiate 
his claims, and it (2) indicated what portion of that 
evidence the veteran was responsible for sending to VA, and 
(3) which portion VA would attempt to obtain on behalf of the 
veteran, in compliance with the guidance set forth by the 
Court in Quartuccio.  Moreover, in compliance with the fourth 
notice requirement identified by the Court in Pelegrini, the 
RO requested that the veteran provide any evidence in his 
possession that pertains to the claim, "or something to the 
effect that the claimant should give us everything you've got 
pertaining to your claim."  The notice also satisfied the 
Pelegrini requirement that it be given prior to initial 
adjudication.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Factual Background

The veteran asserts that he has a heart condition that 
started while he was in active service.  The condition 
manifests itself through palpitations.  The veteran likens it 
to an electrical current to the heart or the heart muscles.  
He describes it as an explosive, erratic, violent and 
severely devastating experience.  He also asserts that he has 
hypertension that is related to his service-connected 
diabetes mellitus. 

The veteran's service medical records are absent of 
complaints of palpitations or diagnoses of a cardiac disorder 
or hypertension.  In a January 1977 patient questionnaire, 
the veteran indicated that he did not have heart disease or 
high blood pressure.  On his annual examination dated in June 
1977, the veteran indicated that he did not have, nor had he 
ever had,  shortness of breath, pain or pressure in his 
chest, palpitation or pounding heart, or heart trouble.  The 
clinical evaluation of his heart was normal.  His 
electrocardiograph (ECG) was within normal limits.  His blood 
pressure was 148/80.

The veteran was given a separation examination in January 
1978.  The clinical evaluation of his heart was noted normal.  
It was also indicated that he had tachycardia; his heart rate 
was noted as 118; and his condition was deemed otherwise 
normal.  In the list of defects, tachycardia was listed and 
crossed out.  He indicated that he did not have, nor had he 
never had, shortness of breath, pain or pressure in his 
chest, palpitation or pounding heart, or heart trouble.  The 
veteran's ECG was within normal limits.  His blood pressure 
was 138/90.

In May 1984, the veteran was admitted to St. Clair Hospital 
for four days.  The principle diagnoses were chronic diarrhea 
of unknown etiology and panic attacks.  The other diagnoses 
were premature ventricular contractions, hypochondriacal 
neurosis, and vague back pain.  It was noted in his history 
that the veteran had a long history of anxiety.  J.G., M.D. 
noted that during the course of discussion, it became 
apparent that the veteran had been having panic attacks since 
1979 and had been placed on Corgard for premature ventricular 
contractions.  An ECG showed sinus bradychardia and was 
otherwise normal.  The veteran was started on Imipramine 
(Tofranil) for panic attacks.

The medical records associated with the claims folder show 
that the veteran started seeing D.M., M.D., in July 1986 for 
heart palpitations.  In a July 1986 treatment record, the 
veteran reported a history of palpitations dating back to 
1979.  He described the palpitations as a jerking of the 
heartbeat, lasting 2 to 5 seconds.  After the palpitations 
resolve, the veteran reported being wiped out for the rest of 
the day.  He has no energy to do anything else, and will feel 
short of breath.  He reported being evaluated by two 
cardiologists in the past and was told that nothing could be 
found.  Dr. M's impressions were palpitations, consistent 
with some type of arrhythmia, and anxiety.  He prescribed 
Inderal.  

In August 1986, Dr. M administered Holter Monitor testing of 
the veteran, however the veteran was unable to push the 
button on the occasions he had palpitations.  Therefore, 
nothing was seen on either Holter Monitor to explain the 
palpitations.  Also in August 1986, the veteran underwent 
stress testing, which was unremarkable.  There was no sign of 
any arrhythmia or ischemia.  Dr. M
believed that the veteran's heart had been fully evaluated 
and that no significant abnormalities were found.  He stated 
that it was not really clear whether the veteran was having 
any significant arrhythmia, but even if there was an 
arrhythmia present, it would not be dangerous based on the 
fact that the veteran had no evidence of left ventricle 
dysfunction.

In July 1988, the veteran underwent cardiac event monitor 
testing, and despite the numerous symptomatic tests, no 
significant abnormality was found.  

The veteran was hospitalized for two days at The Uniontown 
Hospital in May 1991.  It was reported that the veteran had a 
history of hypertension, and recurrent palpitations that 
dated back to 1979.  The principle diagnoses were cardiac 
dysrhythmia, palpitations, and hypertension.  His ECGs were 
normal.  The veteran was admitted to the Intensive Care Unit 
and was watched closely on the monitors, which were reviewed 
daily to check for abnormalities.  The veteran remained in a 
sinus rhythm with absolutely no arrhythmia documented.  The 
veteran had no symptoms at all.  Dr. M opined that the 
veteran's stress during his daily life also contributed to 
his symptoms.

In November 1991, the veteran was hospitalized at the 
Chestnut Ridge Hospital for psychiatric observation.  He 
underwent psychological testing which indicated the presence 
of a prominent anxiety disorder syndrome, as well as a 
clinical somatoform disorder.

The veteran was hospitalized at Uniontown Hospital for two 
days in March 1996.  He reported a very long history of 
palpitations, arrhythmias, and hypertension.  The principle 
diagnoses were premature heartbeats, hypertension, and non-
insulin dependent diabetes.  The veteran reported having 
palpitations of a different sort than usual, accompanied with 
dyspnea and weakness.  ECG showed sinus rhythm with left axis 
and nonspecific T-wave abnormalities.  The veteran was 
watched on the heart monitor and he did have premature atrial 
contractions at times.  However, the emergency room physician 
had initially put the veteran on IV Tridil and Heparin 
because he thought that there was coronary insufficiency.  
After evaluation, Dr. M did not feel that the veteran was 
having coronary insufficiency and the Tridil and Heparin were 
discontinued.  Subsequently, the arrhythmia stopped.  The 
only arrhythmia documented were premature atrial contractions 
which did seem to cause some symptoms, but were not felt to 
be serious.

The veteran was afforded a VA cardiology examination in April 
2002.  The examiner reviewed the claims file.  It was noted 
that the veteran had had extensive and repetitive workups for 
cardiac disease, primarily per his report of palpitations, 
and had been diagnosed, but not treated, for 
panic/hypochondriacal disorder.  The veteran reported a 
diagnosis of hypertension since 1981 or 1982; and it was 
noted that the record seemed to indicate an initial diagnosis 
of hypertension in 1991.  The examiner determined that there 
was no evidence that the veteran has a diagnosis of cardiac 
disease, in view of all the repetitive negative testing to 
date.  With regard to hypertension, it was noted that such 
predated diabetes mellitus.  It was also noted that it was at 
least as likely as not that the worsening control of 
hypertension was secondary to or a complication of diabetes 
mellitus. 

Legal Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection for 
cardiovascular-renal disease, including hypertension, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).

Cardiac Disease

The veteran's service medical records reflect that 
tachycardia was noted on separation examination in January 
1978.  There is no evidence of tachycardia or any other 
cardiac disability within one year of his service discharge.  
Despite the May 1984, May 1991, and May 1996 
hospitalizations, in which the veteran complained of 
palpitations, a chronic cardiac disability was not detected.  
In fact, the veteran's medical records indicate that the 
veteran has a history of panic attacks and hypochondria, and 
his palpitations were generally attributed to such and not 
deemed to be of a cardiac nature.  The veteran underwent a VA 
examination in April 2002 and it was determined that there 
was no evidence that the veteran had a diagnosis of cardiac 
disease.  

The United States Court of Veterans Appeals in Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer, at 225.  Given the 
lack of current medical evidence establishing that the 
veteran has any current cardiac disease, service connection 
is denied.  Even assuming, for the sake of argument, that the 
veteran does indeed have cardiac disease, such has not been 
related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hypertension

It is noted that there is no evidence of hypertension in 
service or within one year of his discharge.  Hypertension 
first manifested in the 1980s.

In April 2002, the veteran underwent a VA examination.  
Following an examination, it was determined that he had a 
diagnosis of hypertension.  Further, it was opined that his 
service-connected diabetes mellitus had aggravated his 
hypertension.  Given this positive etiological opinion, the 
claim of secondary service connection for hypertension is 
granted.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for cardiac disease is 
denied.

Entitlement to secondary service connection for hypertension 
is granted.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



